TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00911-CV


                 In re Cintas Corporation No. 2 and Salvador Castillo, Jr.


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relators have filed an unopposed motion to dismiss the petition for writ of

mandamus. We grant the motion and dismiss the petition for writ of mandamus.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Filed: October 2, 2020